363 F.2d 878
Stephen MILLER, Barry Goldstein and David Cleverdon, Appellants,v.STATE OF MISSISSIPPI, Appellee.
No. 22403.
United States Court of Appeals Fifth Circuit.
Aug. 8, 1966.

Appeals from the United States District Court for the Southern District of Mississippi; William Harold Cox, Judge.
Benjamin E. Smith, New Orleans, La., John Pratt, New York City, L. H. Rosenthal, Jackson, Miss., Alvin B. Jones, New Orleans, La., for appellants.
Edmund A. Wilson, Pascagoula, Miss., Albert Sidney Johnston, Jr., Biloxi, Miss., Boyce Holleman, Clyde Hurlburt, Gaston Hewes, Gulfport, Miss., for appellee.
Before RIVES and THORNBERRY, Circuit Judges, and GARZA, District judge.
PER CURIAM:


1
This appeal is controlled by Peacock et al. v. City of Greenwood, Mississppi, decided June 20, 1966, 384 U.S. 808, 86 S.Ct. 1800, 16 L.Ed.2d 944, in which the Supreme Court held that grounds for removal of civil rights cases to the United States District Court under 28 U.S.C.A. 1443 do not include grounds as alleged in this case.


2
The judgment of the district court is, therefore,


3
Affirmed.